FIRST AMENDMENT TO LEASE AGREEMENT
WITH MASSROOTS AT MARKET CENTER BUILDING

 

This First Amendment to Lease Agreement (this “First Amendment”) is entered into
by and between MARKET CENTER INVESTORS LLC, a Delaware limited liability company
(“Landlord”), and MASSROOTS, INC., a Delaware corporation (“Tenant”).

RECITALS

 

A.Landlord is the successor-in-interest to RVOF MARKET CENTER LLC, a Delaware
limited liability company (“Original Landlord”).

B.Original Landlord and Tenant entered into that certain Office Lease dated
March 20, 2015 (the “Lease”) for premises known as Suite 201 consisting of
approximately 3,552 square feet (the “Existing Premises”) in a building located
at 1320-1380 17th Street and 1624-1660 Market Street, Denver, CO 80202 (the
“Building”).

C.Landlord is the present owner of the Building and landlord under the Lease.

D.The Term of the Lease presently expires on May 30, 2018.

E.Landlord and Tenant now desire to amend the Lease to: (i) add suite 203 on the
2nd floor of the Building consisting of approximately 1,508 square feet of
Rentable Area, and as depicted on Exhibit A-1 (the “Expansion Space”), to the
Existing Premises; (ii) adjust the Base Rent, Tenant’s Percentage Share and
Security Deposit under the Lease; (iii) provide for a tenant allowance for
certain leasehold improvements; (iv) extend the Term of the Lease; and (v) make
such other and further modifications to the Lease as more particularly set forth
below.

 

AGREEMENT

 

1.Defined Terms. All capitalized terms used but not defined in this
First Amendment will have the meanings set forth for such terms in the Lease.
All terms that are defined in this First Amendment and used in any provisions
that are added to the Lease pursuant to this First Amendment will have the
meanings in the Lease set forth for such terms in this First Amendment.

2.Effective Date. The term “Effective Date of this First Amendment” as used
herein means the date that Landlord executes this First Amendment as indicated
on the signature page.

3.Term; Lease Expiration Date. The term of the Lease is currently set to expire
on May 30, 2018. Effective as of the Effective Date of this First Amendment,
Section 1.1(b) is hereby amended so that the “Term” is extended for an
additional six (6) months, and the “Expiration Date” is now 11:59P.M. on
November 30, 2018.

4.Demise of the Expansion Space. Effective as of the date that Landlord delivers
the Expansion Space to Tenant (the “Expansion Space Commencement Date”),
Landlord leases to Tenant and Tenant leases from Landlord, the Expansion Space
upon and subject to the all of the terms and provisions of the Lease, as amended
by this First Amendment. Landlord anticipates delivering the Expansion Space to
Tenant on or before January 1, 2016.

5.Premises. Effective as of the Expansion Space Commencement Date,
Section 1.1(c) of the of the Lease shall be amended so that the term “Premises”
will include both the Existing Premises and the Expansion Space. Accordingly,
Exhibit A-1 of the Lease shall then be replaced with Exhibit A-1 attached to
this First Amendment.

6.Rentable Area of the Premises. Effective as of the Expansion Space
Commencement Date, Section 1.1(d) of the Lease shall be amended so that
“Rentable Area of the Premises” will be 5,060 square feet.

7.Rent Commencement Date for the Expansion Space. Base Rent will be due and
owing from Tenant to Landlord on the Expansion Space commencing on June 1, 2016
(the “Expansion Space Rent Commencement Date”), and Tenant shall then pay
Base Rent on the Expansion Space (in addition to Base Rent on the
Existing Premises) in accordance with the chart set forth in Section 8 of this
First Amendment.

8.Base Rent on the Expansion Space. Effective as of June 1, 2016, Section 1.1(h)
of the Lease is amended to add that Base Rent is payable on the Expansion Space
(in addition to Base Rent on the Existing Premises) as follows:





 



Lease Period  Total Annual
Base Rent*  Total Monthly Base Rent*  Annual
Base Rent
per RSF Expansion Space
Commencement Date -
May 30, 2016  $0.00   $0.00   $0.00  June 1, 2016 –
May 30, 2017  $43,731.96   $3,644.33   $29.00  June 1, 2017 –
May 30, 2018  $45,240.00   $3,770.00   $30.00  June 1, 2018 –
November 30, 2018  $46,748.04   $3,895.67   $31.00 

*Base Rent on the Expansion Space is calculated based on 1,508 rentable square
feet of the Expansion Space.

Nothing in this Section 8 of this First Amendment will operate to relieve Tenant
of its obligation to pay Base Rent on the Existing Premises in accordance with
Section 1.1(h) of the Lease, Additional Expenses, or other charges due under the
Lease.

 

9.Building Share. Effective as of the Expansion Space Commencement Date,
Section 1.1(i) of the Lease shall be amended so that the “Building Share” shall
be 4.27% [calculated at 5,060 / 118,505 x 100 = 4.27%].

10.Security Deposit. Effective as of the Effective Date of this First Amendment,
Section 1.1(k) of the Lease shall be amended so that the “Security Deposit”
shall be $36,796.33, an increase of $3,644.33, such increase amount being equal
to one-month’s initial Base Rent on the Expansion Space, payable upon Tenant’s
execution and delivery of this First Amendment to Landlord.

11.Landlord’s Address for Notices. Effective as of the Effective Date of this
First Amendment, Section 1.1(l) of the Lease is hereby amended so that:    
  “Landlord’s Notice Address” means:   Urban Renaissance Property Company   1640
Market St.   Denver, CO 80202       With copies to:       Market Center
Investors, LLC   c/o Urban Renaissance Property Company   

1425 Fourth Ave., Suite 500

  Seattle, WA 98101       or such other and further address(es) as Landlord may
advise Tenant in writing from time to time.”



12.Landlord’s Rent Address. Effective as of the Effective Date of this
First Amendment, Section 1.1(m) of the Lease is hereby amended so that:    
  “Landlord’s Rent Address” means:   Market Center Investors LLC   PO Box 84323
  Seattle, WA 98124-5623       or such other and further address(es) as Landlord
may advise Tenant in writing from time to time.”



 

13.Tenant’s Work. Tenant’s leasehold improvements and alterations to the
Expansion Space (“Tenant’s Work”) and to the Existing Premises (if any), shall
be performed in accordance with Section 8.1 of the Lease, and Tenant shall
comply with the insurance requirements of Section 10 of the Lease and, if
requested by Landlord, name Landlord as additional insured to Tenant’s insurance
policy(s). Tenant’s Work shall be considered to be “substantial completed” upon
the earlier to occur of: (i) completion of Tenant’s Work in the Expansion Space
other than punch-list items; (ii) Tenant obtaining a certificate of occupancy
for the Expansion Space; or (iii) Tenant conducting business in the
Expansion Space.

14.Allowance. Landlord’s Allowance. “Landlord’s Allowance” means up to $15,000
provided by Landlord to help offset the actual costs of Tenant’s Work
(“Actual Costs”). Landlord agrees to pay Tenant the Landlord’s Allowance to be
applied to the cost of constructing and installing Tenant’s Work. Landlord will
pay the amount of Landlord’s Allowance to Tenant within thirty (30) days
following the latest to occur of: (i) Landlord’s receipt of written notice from
Tenant’s contractor and Tenant’s architect (or other evidence satisfactory to
Landlord) that Tenant’s Work has been completed (including completion of any
punch list items); (ii) Landlord’s receipt of final and unconditional original
lien waivers from Tenant’s contractor and all subcontractors, suppliers,
materialmen and other parties who performed labor at, or supplied materials to,
the Premises in connection with Tenant’s Work; (iii) Landlord’s receipt of a
copy of a certificate of occupancy for the Premises issued by the appropriate
governmental authorities, and (iv) Tenant has commenced business in the
Expansion Space for its permitted use. Landlord will have no obligation to make
any payments of Landlord’s Allowance at any time that a Default exists under the
Lease. Landlord is not required to pay Landlord’s Allowance beyond the amount of
Actual Costs, and Tenant is required to pay any costs of Tenant’s Work that
exceeds Landlord’s Allowance.

15.No Other Work. Landlord and Tenant agree that no promises to alter, remodel
or improve the Premises (including the Expansion Space) or the Building, and no
representations concerning the condition of the Premises (including the
Expansion Space), or the Building have been made by Landlord to Tenant other
than as may be expressly stated in this First Amendment.

16.No Further Right of First Offer. Tenant is herein exercising its one-time
right of first offer in connection with the Expansion Space. Therefore,
effective as of the Effective Date of this First Amendment, Section 28 of the
Lease is hereby deleted and of no further force or effect, and Tenant shall have
no further right of first offer under the Lease, as amended by this
First Amendment.

17.Brokers. Landlord and Tenant represent and warrant that no broker or agent
negotiated or was instrumental in negotiating or consummating this
First Amendment except Allison Berry and Hilary Barnett of CBRE (“Broker”),
exclusively representing Landlord. Neither party knows of any other real estate
broker or agent who is or might be entitled to a commission or compensation in
connection with this First Amendment. Landlord will pay all fees, commissions or
other compensation payable to Broker pursuant to a separate agreement(s). Tenant
and Landlord will indemnify and hold each other harmless from all damages paid
or incurred by the other resulting from any claims asserted against either party
by brokers or agents claiming through the other party.

18.Ratification of Lease. The parties hereto agree that the Lease, as amended by
this First Amendment, shall continue to be effective and binding on the parties,
and the parties hereby ratify and confirm the Lease as being in full force and
effect.

19.No Further Modification. The parties agree that the Lease in all other
respects, except as modified by this First Amendment, remains unchanged and
unaffected by this First Amendment, and the provisions thereof shall continue to
be effective and binding on the parties.

20.Authority to Bind. Landlord and Tenant each represent and warrant that the
person executing this First Amendment is empowered and duly authorized to bind
Landlord or Tenant, as the case may be, to this First Amendment according to its
terms.

21.Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, including transmittals
by facsimile and electronic mail, all of which together shall constitute one and
the same instrument.

 

[Signatures appear on next page]



 



IN WITNESS WHEREOF, Landlord and Tenant each caused this First Amendment to be
executed and delivered by its duly authorized representative to be effective as
of the Effective Date of this First Amendment.

 

TENANT:  LANDLORD: MASSROOTS, INC., a Delaware corporation  MARKET CENTER
INVESTORS LLC, a Delaware limited liability company      By:/s/ Stewart Fortier
  By: /s/ John Bliss Printed Name: Stewart Fortier   Printed Name: John Bliss
Title :Chief Technical Officer   Title:      Dated: 12/11/15  Dated: 12/11/15

 



 



Exhibit A-1

Premises

 

[Attach depiction of the Premises comprised of the
Existing Premises (Suite 201) and the Expansion Space (Suite 203)]

 



